Case 3:19-cv-01331-SMY Document 56 Filed 08/16/21 Page 1 of 2 Page ID #324




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MANSOUR MOHAMMAD, #Y15873,                      )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )   Case No. 3:19-cv-01331-SMY
                                                 )
 JACQUELINE LASHBROOK, et al.,                   )
                                                 )
               Defendants.                       )

                                           ORDER

       This matter is before the Court on Defendant James Claycomb’s Motion to Set Aside

Default (Doc. 55) and Plaintiff’s Motion for Default Judgment (Doc. 54). Claycomb executed a

Waiver of Service of Summons and his responsive pleading was due May 17, 2021. (Doc. 36).

He failed to move, answer, or otherwise plead in response to the Second Amended Complaint by

that deadline. Consequently, a Clerk’s Entry of Default was docketed on July 23, 2021. (Doc.

44). “A party seeking to vacate an entry of default prior to the entry of judgment must show: (1)

good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 630–31 (7th Cir.2009) (citations

omitted); Fed. R. Civ. P. 55(c).

       According to Claycomb’s motion, he is on non-occupational disability from Menard

Correctional Center. He was diagnosed with ALS on November 17, 2020, and his diagnosis has

severely limited his energy level. He asserts that he was under the impression he had already

requested representation for this case because he is being represented by the Attorney General’s

Office in other cases. Once he was made aware of the default, he took quick action to correct it.

Additionally, he asserts a meritorious defense to Plaintiff’s claims and several affirmative

defenses.
Case 3:19-cv-01331-SMY Document 56 Filed 08/16/21 Page 2 of 2 Page ID #325




       Consistent with this Court’s preference for adjudication on the merits and the exceptional

circumstances surrounding Claycomb’s failure to file a timely Answer to the Second Amended

Complaint, the Motion to Set Aside Default (Doc. 55) is GRANTED, the Clerk’s Entry of Default

(Doc. 44) is VACATED, and Plaintiff’s Motion for a Default Judgment is DENIED. Defendant

Claycomb shall file a responsive pleading within 7 days of the date of this Order.

       IT IS SO ORDERED.

       DATED: August 16, 2021

                                                     s/ Staci M. Yandle_________
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                2
